DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment received 4/26/2021 has been entered.

Specification
The disclosure is objected to because of the following informalities: the reference numbers “s610-s650” in pages 11-13 in Fig. 5 are not corresponding to the figure number “5” in Fig.5.  The reference numbers “S810-S850” in Fig. 7 are not corresponding to the figure number “7” in Fig. 7. The reference numbers “S1310-S1342” in Fig. 12 are not corresponding to the figure number “12” in Fig. 12. The reference numbers “1410-1450” in Fig. 13 are not corresponding to the figure number “13” in Fig. 13. The references numbers “S1510-S1544” in Fig. 14 are not corresponding to the figure number “14” in Fig. 14. Appropriate corrections are required. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The reference number “210B” in line 25 of page 11 of the original specification is not in Fig. 5.  Corrected 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the reference number “S635” in line 30 of page 12 of the original specification is not in the Fig. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Reference numbers “s610-s to s650” include the number “6” in Fig.5. The number “6” is not corresponding to the figure number “5”. Appropriate correction is required.

The reference numbers “S1310-S1342” in Fig. 12 are not corresponding to the figure number “12” in Fig. 12. The reference numbers “1410-1450” in Fig. 13 are not corresponding to the figure number “13” in Fig. 13. The references numbers “S1510-S1544” in Fig. 14 are not corresponding to the figure number “14” in Fig. 14. Appropriate corrections are required.

Claim Objections
Claim 9 is objected to because of the following informalities: the language “the viewpoint of a second, virtual camera” is not correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “by for successive patches” in line 6. It is not clear whether it means “by successive patches” or it means “for successive patches”.

Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to the similar reasons as discussed above.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites the limitation "mesh and texture map" in lines 2-3 and lines 9-10. It is not clear whether or not the two sets of terms “mesh and texture map” are same. Claim 8 also recites “obtaining the mesh” and “the texture map”. It is not clear the antecedent basis of “the mesh” and “the texture map”.   There is insufficient antecedent basis for this limitation in the claim.
Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter due to dependence of claim 8.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitation "the viewpoint of a second, virtual camera " in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites the limitation "mesh and texture map" in line 2 and lines 10-11. It is not clear whether or not the two sets of terms “mesh and texture map” are same. Claim 15 also recites “obtaining the mesh” and “the texture map”. It is not clear the antecedent basis of “the mesh” and “the texture map”.   There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over R. Pagés (NPL: Composition of texture atlases for 3D mesh multi-texturing) and in view of Tourapis (US 20210256735 A1).
Regarding to claim 1 (Currently Amended), R. Pagés discloses a method of generating a representation of a virtual environment (page 123; Abstract:  an automatic technique for mapping onto a 3D triangle mesh, approximating the shape of a real 3D object, a high 
 obtaining a mesh of at least part of the virtual environment (page 124; Fig. 2; left column: input 3D mesh to the method; receive and unwrap a 3D mesh; page 124; right hand column, second paragraph, lines 1-6: the different mesh patches are obtained); 
detecting the continuous and non-overlapping portions of that mesh, hereafter ‘patches’ (page124; Left column, last paragraph, lines 4-6: the mesh needs to be split into different portions, i.e. patches; page 125; left column, second paragraph: triangle is a patch; each new patch starts with a random seed triangle which is placed into the plane; Its neighbors are calculated and also placed in their position; page 125; left column, third paragraph: its edges do not intersect any edges of the triangles already in the patch); 
populating a texture map with representations of the patches, by for successive patches (page 124; right hand column, second paragraph, lines 1-6: once the different mesh patches are obtained, lay them out on the texture canvas as efficiently as possible, while still avoiding overlapping; the specific use of block packing for texture mapping; page 125; Fig. 3; left column; 3.2. Blocking packing:  one dimension is fixed, and the other is minimized; 
    PNG
    media_image1.png
    149
    334
    media_image1.png
    Greyscale
; page 125; left column; 3.3. Assigning triangles to pixels: the texture atlas is created by placing a pixel grid onto the general bounding box and coloring each pixel; page 127; left column, second paragraph: the corresponding texture atlases are mapped onto different 3D meshes), 
by for successive patches, identifying a position on the texture map where a current patch meets a non-overwrite criterion (page 124; right hand column, second paragraph 1-6: once the different mesh patches are obtained, lay them out on the texture canvas as efficiently as possible, while still avoiding overlapping; page 127; left column, second paragraph: the corresponding texture atlases are mapped onto different 3D meshes), wherein 
the a non-overwrite criterion requires that texels corresponding to the current patch do not overwrite texels of any previously positioned patch (page 124; right-hand column, second paragraph, lines 1-6: once the different mesh patches are obtained, lay them out on the texture canvas as efficiently as possible, while still avoiding overlapping; page 125, left column, third paragraph: a triangle is added to the patch; its edges do not intersect any edges of the triangles already in the patch), and 
successive positions for each current patch are tested at intervals starting from a common origin position (page 124; right hand column, second paragraph 1-6: once the different mesh patches are obtained, lay them out on the texture canvas as efficiently as possible, while still avoiding overlapping; texture canvas has a common origin position; page 
associating the current patch with the identified position (page 124; right-hand column, second paragraph, lines 1-6: once the different mesh patches are obtained, lay them out on the texture canvas as efficiently as possible, while still avoiding overlapping; page 125; left column, second paragraph: its neighbors are calculated and also placed in their position); 
setting colour values for the texels of the texture map responsive to colour information corresponding to the obtained mesh (page 124; Fig. 2: pixel coloring as illustrated in Fig. 2; 
    PNG
    media_image2.png
    177
    382
    media_image2.png
    Greyscale
; page 124; right column; third paragraph, lines 1-10: the merging of color information from all pictures of the 3D object to compose the texture atlas; page 125; right column; 3.4. Pixel coloring: coloring the final pixels of the texture atlas; page 126; Fig. 5; left column, first paragraph: contribute to the color of the pixel); and 
outputting the obtained mesh and texture map for use by a third party (page 125; left column: the result of the packing is future used by a further method, i.e. a third party; the result of the packing is then used by a further method, i.e. third party; page 126; right column; 
R. Pagés fails to explicitly disclose: in order of large to small.
In same field of endeavor, Tourapis teaches: for successive patches, in order of large to small ([0224]:  pack patches in an order such as from small to large, or vice versa, i.e. from large to small; [0498]: the patches are packed into an image, with larger patches packed before smaller patches).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify R. Pagés to include for successive patches, in order of large to small as taught by Tourapis. The motivation for doing so would have been to improve the quality of the re-sampled point clouds; to achieve improved performance by considering the relationships and characteristics across different attribute; to pack patches in an order from large to small as taught by Tourapis in paragraphs [0133], [0224], [0365], and [0498]. 

Regarding to claim 2 (Original), R. Pagés in view of Tourapis discloses a method according to claim 1, in which the non-overwrite criterion requires that texels corresponding to the current patch do not overwrite texels within a predetermined distance of any previously positioned patch (R. Pagés; page 124; right column, second paragraph, lines 1-6: once the different mesh patches are obtained, lay them out on the texture canvas as efficiently as possible, while still avoiding overlapping; page 125, left column, third paragraph: a triangle is 

Regarding to claim 3 (Currently Amended), R. Pagés in view of Tourapis discloses a method according to claim 1, in which for successive positions each current patch is tested at a plurality of orientations (R. Pagés; page 124; right column, second paragraph 1-6: once the different mesh patches are obtained, lay them out on the texture canvas as efficiently as possible, while still avoiding overlapping; page 125; left-hand column: its neighbors are calculated and also placed in their position; avoid intersections or irregular growth which could generate octopus-shaped patches).

Regarding to claim 4 (Currently Amended), R. Pagés in view of Tourapis discloses a method according to claim 1, in which if no position is identified for a current patch on the texture map, then identifying a position on a subsequent texture map (R. Pagés; page 125; left-hand column: its neighbors are calculated and also placed in their position; avoid intersections or irregular growth which could generate octopus-shaped patches; start a new patch with a new random seed; page 125; right column: there are completely uncovered pixels that are not assigned any triangle; express the position of P in barycentric coordinates, i.e., as a weighted average of the positions of the three vertices).

Regarding to claim 12 (Currently Amended), R. Pagés discloses  a non-transitory, computer readable medium having computer executable instructions stored thereon, which when executed by a computer system, cause the computer system to perform a method of generating a representation of a virtual environment by carrying out actions, comprising (page 123; Abstract:  an automatic technique for mapping onto a 3D triangle mesh, approximating the shape of a real 3D object, a high resolution texture synthesized from several pictures taken simultaneously by real cameras surrounding the object; page 124; Right-column, third paragraph, lines 1-10:  the cameras surround the object including human body and face;  combine them into the texture atlas; page 127; left column; 5. Conclusion: high definition multi-texturing system for 3D meshes; page 126; right column: 4 . Results: CPU: Core 2 Quad @ 2.66 GHz; RAM: 4 GiB DDR2 @ 667 MHz; Graphics card: nVidia GTX280 with 1 GiB of RAM. CPU and GPU; page 127; left column: run on CPU): 
The rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 12. 

Regarding to claim 13 (Currently Amended), R. Pagés discloses an entertainment device for generating a representation of a virtual environment (page 123; Abstract:  an automatic technique for mapping onto a 3D triangle mesh, approximating the shape of a real 3D object, a high resolution texture synthesized from several pictures taken simultaneously by real cameras surrounding the object; page 124; Right-column, third paragraph, lines 1-10:  the cameras surround the object including human body and face;  combine them into the texture atlas; page 127; left column; 5. Conclusion: high definition multi-texturing system for 3D meshes; page 126; right column: 4 . Results: CPU: Core 2 Quad @ 2.66 GHz; RAM: 4 GiB DDR2 @ 667 MHz; 
a memory operable (page 126; right column; 4 . Results: CPU: Core 2 Quad @ 2.66 GHz; RAM: 4 GiB DDR2 @ 667 MHz; Graphics card: nVidia GTX280 with 1 GiB of RAM. CPU and GPU; page 127; left column: run on CPU) to store a mesh of at least part of the virtual environment (page 124; Fig. 2; left column: input 3D mesh to the method; receive and unwrap a 3D mesh; page 124; right hand column, second paragraph 1-6: the different mesh patches are obtained; page 126; right column; 4 . Results: store or transmit; CPU; Core 2 Quad @ 2.66 GHz; RAM: 4 GiB DDR2 @ 667 MHz; Graphics card: nVidia GTX280 with 1 GiB of RAM. CPU and GPU; page 127; left column: run on CPU); 
an overlap processor operable to (page 126; right column; 4 . Results: CPU: Core 2 Quad @ 2.66 GHz; RAM: 4 GiB DDR2 @ 667 MHz; Graphics card: nVidia GTX280 with 1 GiB of RAM. CPU and GPU; page 127; left column: run on CPU);
a transmitter operable to (page 126; right column; 4 . Results: store or transmit; CPU; Core 2 Quad @ 2.66 GHz; RAM: 4 GiB DDR2 @ 667 MHz; Graphics card: nVidia GTX280 with 1 GiB of RAM. CPU and GPU; page 127; left column: run on CPU).
a mapping processor operable (page 126; right column; 4 . Results: store or transmit; CPU; Core 2 Quad @ 2.66 GHz; RAM: 4 GiB DDR2 @ 667 MHz; Graphics card: nVidia GTX280 with 1 GiB of RAM. CPU and GPU; page 127; left column: run on CPU) 
The rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 13.


The rest limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject claim 2 is also used to reject claim 14. 

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over R. Pagés (NPL: Composition of texture atlases for 3D mesh multi-texturing) in view of Tourapis (US 20210256735 A1), and further in view of Zhao (US 20200211230 A1).
Regarding to claim 5 (Currently Amended), R. Pagés in view of Tourapis discloses a method according to claim 1, in which the step of obtaining a mesh of at least part of the virtual environment (same as rejected in claim 1) comprises:  
R. Pagés in view of Tourapis fails to explicitly disclose generating a mesh from a point cloud representation of the at least part of the virtual environment.
In same field of endeavor, Zhao teaches generating a mesh from a point cloud representation of the at least part of the virtual environment ([0175] after the points are moved, a surface mesh are constructed (1310) based on the moved point cloud using a PSR method).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify R. Pagés in view of Tourapis to include generating a mesh from a point cloud representation of the at least part of the virtual environment as taught by Zhao. The motivation for doing so would have been to improve system performance; to 

Regarding to claim 7 (Currently Amended), R. Pagés in view of Tourapis and Zhao discloses a method according to claim 5, in which the step of setting colour values for the texels of the texture map (same as rejected in claim 1) comprises obtaining colour values from points in the point cloud corresponding to a respective triangle generated in the mesh and mapped to the texture map (Tourapis; [0267]: determine colors for points in the point cloud based on the determined reconstructed geometry; [0306]: a point cloud consists of a set of points represented by (x,y,z) and various attributes of which color components (y,u,v) are of importance; [0365]: point cloud data are associated with geometry information as well as other attributes, e.g. texture, color, reflectance information, etc. Improved performance is achieved by considering the relationships and characteristics across different attributes).

Claims 8, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over R. Pagés (NPL: Composition of texture atlases for 3D mesh multi-texturing) in view of Tourapis (US 20210256735 A1), and further in view of Qi (US 20140313287 A1).
Regarding to claim 8 (Currently Amended), R. Pagés discloses a method (page 123; Abstract: an automatic technique for mapping onto a 3D triangle mesh, approximating the shape of a real 3D object, a high resolution texture synthesized from several pictures taken simultaneously by real cameras surrounding the object; page 124; Right-column, third paragraph, lines 1-10:  the cameras surround the object including human body and face;  
obtaining a 3D reconstruction of at least part of an environment comprising a mesh and texture map (page 124; Fig. 2; left column: input 3D mesh to the method; receive and unwrap a 3D mesh; page 124; right hand column, second paragraph 1-6: the different mesh patches are obtained; page 127; left column; 5. Conclusion: obtain more realistic 3D models using textures coming from several actual photographs);  
 wherein the environment, mesh and texture map, were generated by (page 124; Fig. 2; left column: input 3D mesh to the method; receive and unwrap a 3D mesh; page 124; right hand column, second paragraph 1-6: the different mesh patches are obtained):
In same field of endeavor, Tourapis teaches: 
video playback (Fig. 15; [0515]: video game console, handheld video game device);
obtaining video footage of an activity within that at least part of the environment ([0074]: one or more LIDAR systems, 3-D cameras, 3-D scanners, etc., and such sensor devices capture spatial information; [0075]: LIDAR systems, 3-D cameras, 3-D scanners, etc., capture attribute information to be included in a point cloud; Fig. 15; [0515]: video game console, handheld video game device; a video recording device receive video footage);
In addition, the claim limitations of claim 8 “ 
obtaining the mesh of at least part of a virtual environment; 
detecting the continuous and non-overlapping portions of that mesh, hereafter ‘patches’; 
populating the texture map with representations of the patches, by for successive patches, in order of large to small, 
identifying a position on the texture map where a current patch meets a non-overwrite criterion, wherein the a non-overwrite criterion requires that texels corresponding to the current patch do not overwrite texels of any previously positioned patch, and 
successive positions for each current patch are tested at intervals starting from a common origin position; and 
associating the current patch with the identified position; setting colour values for the texels of the texture map responsive to colour information corresponding to the obtained mesh; and 
outputting the obtained mesh and texture map for use by a third party” are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 8. 
R. Pagés in view of Tourapis fails to explicitly disclose:
obtaining data indicating a position and orientation of a first camera within the at least part of the environment that recorded the obtained video footage; and 
rendering a view of the video footage in alignment with a corresponding view of at least part of the 3D reconstruction, responsive to the position and orientation of the first camera within the at least part of the environment.
In same field of endeavor, Qi teaches:

obtaining a 3D reconstruction of at least part of an environment comprising a mesh and texture map ([0020]: a three-dimensional modeling module for constructing a three-dimensional scene of the shooting range and setting the display property of the three-dimensional scene as transparent); 
obtaining video footage of an activity within that at least part of the environment (Fig. 2; [0047]: obtaining a two-dimensional view of the three-dimensional scene from the view point of the camera based on the three-dimensional scene and the distribution data of the interest points within the shooting range; obtain video footages from camera);
 obtaining data indicating a position and orientation of a first camera within the at least part of the environment that recorded the obtained video footage (Fig. 2; [0044]:  acquiring the current spatial position of the camera and its shooting range, wherein the current spatial position of the camera can be the latitude and longitude coordinate values); and 
rendering a view of the video footage in alignment with a corresponding view of at least part of the 3D reconstruction, responsive to the position and orientation of the first camera within the at least part of the environment (Fig. 2; [0047]:  obtaining a two-dimensional view of the three-dimensional scene from the view point of the camera based on the three-dimensional scene and the distribution data of the interest points within the shooting range; Fig. 2; [0051]: 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify R. Pagés in view of Tourapis to include obtaining a 3D reconstruction of at least part of an environment comprising a mesh and texture map; obtaining video footage of an activity within that at least part of the environment; obtaining data indicating a position and orientation of a first camera within the at least part of the environment that recorded the obtained video footage; and rendering a view of the video footage in alignment with a corresponding view of at least part of the 3D reconstruction, responsive to the position and orientation of the first camera within the at least part of the environment as taught by Qi. The motivation for doing so would have been to output the frame superposed with the two-dimensional view whose size has been adjusted as taught by Qi in Fig. 2 and paragraph [0052].

Regarding to claim 11 (Currently Amended), R. Pagés in view of Tourapis and Qi discloses a method according to claim 8, in which each of one or more obtained video footage includes one or more of:
i. previously recorded video footage (Tourapis; [0512]: a virtual reality (VR) or augmented reality (AR) application; [0514]: sports replay broadcasting; Fig. 15; [0515]: video game console, handheld video game device; a video recording device receive video footage) 

ii. a live video stream (Tourapis; [0512-0513]: a virtual reality (VR) or augmented reality (AR) application).

Regarding to claim 15 (Currently Amended), R. Pagés discloses a device (page 123; Abstract:  an automatic technique for mapping onto a 3D triangle mesh, approximating the shape of a real 3D object, a high resolution texture synthesized from several pictures taken simultaneously by real cameras surrounding the object; page 124; Right-column, third paragraph, lines 1-10:  the cameras surround the object including human body and face;  combine them into the texture atlas; page 127; left column; 5. Conclusion: high definition multi-texturing system for 3D meshes; page 126; right column: 4 . Results: CPU: Core 2 Quad @ 2.66 GHz; RAM: 4 GiB DDR2 @ 667 MHz; Graphics card: nVidia GTX280 with 1 GiB of RAM. CPU and GPU; page 127; left column: run on CPU), comprising 
a receiver operable to (page 126; right column; 4 . Results: CPU: Core 2 Quad @ 2.66 GHz; RAM: 4 GiB DDR2 @ 667 MHz; Graphics card: nVidia GTX280 with 1 GiB of RAM. CPU and GPU; page 127; left column: run on CPU);
a receiver operable to (page 126; right column; 4 . Results: store or transmit; CPU; Core 2 Quad @ 2.66 GHz; RAM: 4 GiB DDR2 @ 667 MHz; Graphics card: nVidia GTX280 with 1 GiB of RAM. CPU and GPU; page 127; left column: run on CPU); 

a rendering processor operable to (page 126; right column; 4 . Results: store or transmit; CPU; Core 2 Quad @ 2.66 GHz; RAM: 4 GiB DDR2 @ 667 MHz; Graphics card: nVidia GTX280 with 1 GiB of RAM. CPU and GPU; page 127; left column: run on CPU).
In same field of endeavor, Tourapis teaches an entertainment device (Fig. 15; [0515]: video game console, handheld video game device).
The rest limitations are similar to claim limitations recited in claim 8. Therefore, same rational used to reject claim 8 is also used to reject claim 15.  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over R. Pagés (NPL: Composition of texture atlases for 3D mesh multi-texturing) in view of Tourapis (US 20210256735 A1), in view of Qi (US 20140313287 A1), and further in view of Angermayer (US 20170148250 A1).
Regarding to claim 9 (Original), R. Pagés in view of Tourapis and Qi discloses a method according to claim 8, in which the step of rendering (same as rejected in claim 8)
R. Pagés in view of Tourapis and Qi fails to explicitly disclose:
 comprises the step of: 
rendering at the viewpoint of a second, virtual camera positioned at a predetermined offset along the optical axis of the first camera.
In same field of endeavor, Angermayer teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify R. Pagés in view of Tourapis and Qi to include comprises the step of: rendering at the viewpoint of a second, virtual camera positioned at a predetermined offset along the optical axis of the first camera as taught by Angermayer. The motivation for doing so would have been to generate views of the virtual 3D model may from two slightly different virtual camera viewpoints around the virtual camera location, one each for the left and right eyes of the player as taught by Angermayer in paragraph [0040].

Regarding to claim 10 (Currently Amended), R. Pagés in view of Tourapis and Qi discloses a method according to claim 8, 
R. Pagés in view of Tourapis and Qi fails to explicitly disclose:
in which a first camera is one or more of: 
i. a virtual camera coincident with the viewpoint of a player within a virtual environment; 
ii. a virtual camera coincident with the viewpoint of a non-player character within a virtual environment; and 
iii. a virtual camera positioned independently of any player or non-player character within a virtual environment, at a raised vantage point.

in which a first camera is one or more of: 
i. a virtual camera coincident with the viewpoint of a player within a virtual environment ([0095]: all three-dimensional coordinates of the virtual camera location may be matched to the three-dimensional coordinates of the physical location of the player's viewpoint with respect to the screen origin; [0097]: the viewpoint orientation of the virtual 3D camera 1800 may be set and/or updated based on the orientation of the player's viewpoint); 
ii. a virtual camera coincident with the viewpoint of a non-player character within a virtual environment; and 
iii. a virtual camera positioned independently of any player or non-player character within a virtual environment, at a raised vantage point.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify R. Pagés in view of Tourapis and Qi to include in which a first camera is one or more of: i. a virtual camera coincident with the viewpoint of a player within a virtual environment; ii. a virtual camera coincident with the viewpoint of a non-player character within a virtual environment; and iii. a virtual camera positioned independently of any player or non-player character within a virtual environment, at a raised vantage point as taught by Angermayer. The motivation for doing so would have been to generate views of the virtual 3D model may from two slightly different virtual camera viewpoints around the virtual camera location, one each for the left and right eyes of the player as taught by Angermayer in paragraph [0040].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.